Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 29, 2021

                                    No. 04-21-00116-CV

        BISON DRILLING AND FIELD SERVICES LLC and Bison Trucking LLC,
                                Appellants

                                              v.

          MCDAY ENERGY CORP., Donald W. Orr, and McDay Oil & Gas, Inc.,
                               Appellees

                 From the 293rd Judicial District Court, Zavala County, Texas
                             Trial Court No. 18-05-14176-ZCV
                         Honorable Maribel Flores, Judge Presiding


                                       ORDER

        Appellant’s brief is due May 3, 2021. On April 28, 2021, appellant filed an unopposed
motion requesting a thirty-day extension of time. The motion is GRANTED and appellant’s brief
is due no later than June 2, 2021.


                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court